Citation Nr: 1013355	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-39 310	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to a rating higher than 60 percent for 
coronary artery disease with sinus bradycardia and residuals 
of a myocardial infarction with a coronary artery bypass 
grafting.  

2. Entitlement to a rating higher than 20 percent for lumbar 
spine spondylolisthesis.

3. Entitlement to an initial compensable rating for left 
lower extremity radiculopathy.  

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for arterial vascular 
occlusive disease of the lower extremities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1970 to February 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in March 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In January 2010, the Veteran failed to report for a hearing 
before the Board.  

The reopened claim of service connection for arterial 
vascular occlusive disease of the lower extremities is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. Coronary artery disease with sinus bradycardia and 
residuals of a myocardial infarction with coronary artery 
bypass grafting does not result in chronic congestive heart 
failure, a workload of 3 METs or fewer, or an ejection 
fraction of less than 30 percent.

2. Lumbar spine spondylolisthesis is manifested by flexion 
from 70 to 80 degrees with pain without additional functional 
loss, abnormal spinal contour, ankylosis, objective 
neurological abnormalities, or incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months. 

3. The neurologic manifestations of left lower extremity 
radiculopathy are complaints of pain, numbness and tingling; 
objective medical evidence does not show neurologic, sensory 
or motor impairment of the left lower extremity.



4. In a rating decision in April 2006, the RO denied 
reopening the claim of service connection for arterial 
vascular occlusive disease of the lower extremities; after 
the Veteran was notified of the adverse determination and of 
his appellate rights, he did not appeal the denial of the 
claim and the rating decision became final.

5. The additional evidence presented since the rating 
decision by the RO in April 2006 relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for arterial vascular occlusive disease of the 
lower extremities.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 60 percent for the 
service-connected coronary artery disease with sinus 
bradycardia and residuals of a myocardial infarction with 
coronary artery bypass grafting have not been met. 38 C.F.R. 
§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2009).

2. The criteria for a rating higher than 20 percent for the 
service-connected lumbar spine spondylolisthesis have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5239 (2009).  

3. The criteria for an initial compensable rating for the 
service-connected left lower extremity radiculopathy are not 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. § 4.124a, Diagnostic Codes 8520 (2009).

4. The rating decision in April 2006 by the RO, denying 
reopening the claim of service connection for arterial 
vascular occlusive disease of the bilateral lower extremity, 
became final.  38 U.S.C.A. § 7105(c) (West 2002).

5. The additional evidence presented since the rating 
decision by the RO in April 2006, denying reopening the claim 
of service connection for arterial vascular occlusive disease 
of the lower extremities is new and material and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that the worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in December 2006, May 2007 and May 
2008.  The notice included the type of evidence needed to 
substantiate the claims for increase for coronary artery 
disease and lumbar spine spondylolisthesis.  Additionally, 
the Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable for the claim.  

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (notice of the elements of the claim); and of Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
increased rating claims for coronary artery disease and the 
lumbar spine were readjudicated as evidenced by the 
supplemental statement of the case, dated in June 2009.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).



As for the initial rating claim for left lower extremity 
radiculopathy, where, as here, service connection has been 
granted and an initial rating has been assigned, the claim of 
service connection has been more than substantiated, the 
claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Once the claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for an initial higher rating.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

As for the claim to reopen, in light of the favorable 
disposition, that is, the reopening of the claim of service 
connection for arterial vascular occlusive disease of the 
lower extremities, further discussion here of compliance with 
the VCAA with regard to the claim to reopen is not necessary.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained records from the 
Social Security Administration (SSA), VA records and afforded 
the Veteran VA examinations in 2007 and in 2008.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, 
incoordination, pain on movement, swelling, or atrophy.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Also with any form of arthritis, painful motion is a 
factor to be considered.  38 C.F.R. § 4.59.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Coronary Artery Disease 

The service-connected coronary artery disease with sinus 
bradycardia 
and residuals of a myocardial infarction with a coronary 
artery bypass grafting is rated 60 percent under Diagnostic 
Code 7005.  

Under Diagnostic Code 7005, the criteria for the next higher 
rating, 100 percent, are documented coronary artery disease 
resulting in chronic congestive heart failure, or workload of 
3 METs or fewer resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or, left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  

Facts

Private medical records show that in May 2006 the Veteran had 
a coronary artery by pass grafting and was unable to work for 
three months.  The records show that from 2005 to 2007 the 
ejection fraction ranged from 55 percent to 65 percent.

On VA examination in January 2007, the Veteran complained of 
chest pain.  The examiner noted the Veteran had one block of 
exertional shortness of breath and indicated he had moderate 
to severe weakness with any activity.  His last exercise 
tolerance test showed a METS level of 8.  In the last year, 
the Veteran missed 20 days of work due to his heart 
condition.  The METS assessment was 6.  The examiner 
concluded that the Veteran's coronary artery disease would 
render him unemployable.  

On VA examination in May 2007, the examiner noted the Veteran 
had more dyspnea on exertion and fatigue.  The Veteran 
experienced shortness of breath walking out of the parking 
lot to the plant where he worked.  There was no syncope or 
symptoms of congestive heart failure.  A treadmill test 
showed a METS level of 4.5.



On a private evaluation in May 2007, the Veteran did not have 
chest pains, shortness of breath, syncope or dyspnea.  The 
examiner estimated noted it was impossible for the Veteran to 
achieve 3 to 4 METS of activity without symptoms.  

On VA examination in November 2007, the examiner in reporting 
the Veteran's history noted the Veteran did not have symptoms 
of congestive heart failure, had an estimated METS level of 3 
on the treadmill which was higher around house activities.  
The diagnosis was coronary artery disease with stable angina 
pectoris.  METS level was estimated at 5; the left 
ventricular injection fraction was 63 percent based on the 
medical evidence reviewed.  The examiner was of the opinion 
the Veteran could not work in heavy labor but otherwise was 
employable.  

Medical records associated with SSA determinations show that 
in February 2008 the exercise treadmill test was 4.6 METS.  
In June 2007 the Veteran had some dyspnea with exercising.  

On VA examination in June 2008, the Veteran complained of 
bimonthly chest pain, accompanied by shortness of breath.  
The examiner noted the Veteran was unable to work because of 
his coronary artery disease.  The Veteran had shortness of 
breath with the least amount of exertion.  His estimated METS 
level was 5.  

Analysis

The Veteran was granted a temporary evaluation of 100 percent 
from May 1, 2006 to September 1, 2006 based on surgery, 
necessitating convalescence.  Effective September 1, 2006 his 
prior 60 percent rating was restored.  

The medical evidence does not suggest chronic congestive 
heart failure and the criterion for a 100 percent rating 
based on chronic congestive heart failure are not met under 
Diagnostic Code 7005.



As for the criteria for a workload of 3 METS or fewer or an 
ejection fraction of less than 30 percent, there was 
documentation of 3 to 4 METS on private evaluation in May 
2007 and 3 METS reported by the Veteran on VA examination in 
November 2007, however the examiner concluded that the 
estimated METS were 5.  From 2007 to 2008, the estimated METS 
were 6, 4.5, 5, 4.6 and 8.  As for the ejection fraction of 
less than 30 percent, the medical evidence shows the ejection 
fraction during the appeals period ranged from 55 percent to 
65 percent.  Thus the findings do not more nearly approximate 
or equate to the criteria for a 100 percent rating.

Other applicable codes include Diagnostic Code 7006 for 
myocardial infarction and Diagnostic Code 7017 for coronary 
bypass surgery, however these codes need not be considered as 
the criteria of the next higher rating of 100 percent is the 
same as the criteria for a 100 percent rating under Code 
7005.

As the criteria for the next higher rating of 100 percent 
under Diagnostic Code 7005 have not been shown, the 
preponderance of the evidence is against the claim for 
coronary artery disease with sinus bradycardia and residuals 
of a myocardial infarction with coronary artery bypass 
grafting, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 

Lumbar Spine Spondylolisthesis

The lumbar spine spondylolisthesis is rated under Diagnostic 
Code 5239 under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula).  

Under Diagnostic Codes 5239, the criteria for the next higher 
rating, 40 percent, is flexion to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  



Under the General Rating Formula, objective neurologic 
abnormalities are separately rated under the appropriate 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5239.  
The Veteran is in receipt of a separate rating for 
radiculopathy of the left lower extremity associated with 
spondylolisthesis of the lumbar spine.  

Under Diagnostic Code 5243, a disability is rated under 
either the General Rating Formula or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.

The rating criteria for intervertebral disc syndrome are 
based on incapacitating episodes.  When rated based on 
incapacitating episodes, a 40 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Facts

On VA examination in January 2007, the Veteran complained of 
back pain, which was aggravated by standing for 45 seconds.  
Physical examination showed flexion to 35 degrees.  The 
examiner noted there was no additional limitation with 
repetitive movement and no additional limitation during 
flare-up.  There was painful motion, no weakness, no excess 
fatigability and no incoordination.  The examiner concluded 
that the low back disability would render the Veteran 
unemployable.  



On VA examination in November 2007, the Veteran indicated 
that he had four to five incapacitating episodes in the last 
twelve months, each lasting one to two days and was 
prescribed bedrest by his family doctor.  He had 70 degrees 
of flexion with pain.  He had additional pain following 
repetitive use.  There were no flare-ups, incoordination, 
fatigue, weakness or lack of endurance.  The examiner was of 
the opinion that the lower back disability would prevent the 
Veteran from doing heavy labor, but would not preclude 
sedentary employment.  

On VA examination in June 2008, the Veteran complained of 
pain, there was no additional limitation with flare-ups.  He 
indicated he had one incapacitating episode which lasted one 
to two days.  The examiner noted the Veteran was unable to 
work because of his lower back.  Physical examination showed 
flexion from 0 to 80 degrees with pain.  Active range of 
motion did not produce any weakness, fatigue or 
incoordination.  There was no additional loss of range of 
motion with three repetitive movements.  

Analysis

For the criteria for orthopedic manifestations under the new 
General Rating Formula, considering pain and functional loss 
due to pain, there was one isolated incident of 35 degrees of 
flexion with pain on VA examination in January 2007, however 
the other VA examinations in November 2007 and June 2008 show 
flexion was at most limited to 70 degrees with pain and 
additional pain with repetitive use.  These findings do not 
more nearly approximate or equate to limitation of flexion of 
the lumbar spine to 30 degrees or less, when considering 
additional functional loss due to pain, pain on movement, 
swelling, atrophy, fatigue, weakness, incoordination, to 
include during flare-ups and with repeated use.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).)  



There is no evidence of ankylosis or of objective 
neurological abnormality, other than the radiculopathy of the 
left lower extremity for which the Veteran is in receipt of a 
separate rating.  While the Veteran reported having a maximum 
of four to five incapacitating episodes lasting one to two 
days during a twelve month period, there is no evidence of 
incapacitating episodes, that is, bed rest prescribed by a 
physician and treatment by a physician, having a total 
duration of at least four weeks but less than six weeks 
during a 12-month period.  

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for 
lumbar spine spondylolisthesis and the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. §5107(b).

Left Lower Extremity Radiculopathy

The Veteran's left lower extremity radiculopathy is rated 
under Diagnostic Code 8520 as paralysis of the sciatic nerve.  
The criterion for a compensable rating of 10 percent rating 
is mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  

Facts

Private medical records show that in 2006 the Veteran 
complained of low back pain radiating to the left hip and 
knee with occasional tingling and numbness.  Neurological 
evaluations show diminished pinprick in the left great toe 
and essentially a motor exam which was 5/5.  There was 
positive sciatic nerve tenderness on the left and sensation 
was essentially within normal limits.  Deep tendon reflexes 
were normal.  There was no rigidity or spasticity in the 
major muscle groups.  

On VA examination of the spine in January 2007, the Veteran 
complained of low back pain radiating into the left mid-
thigh.  Tendon reflexes were 2/4 at the knees and 1/4 at the 
ankles.  Sensation to pinprick and vibratory stimulations of 
the legs were normal.  

On VA general examination in January 2007, the examiner 
indicated sensation to pinprick and vibratory stimulation of 
the legs were normal.  The examiner commented that the pain 
radiating from the low back to the left thigh was of moderate 
tensity.  

On VA examination in November 2007, the Veteran had low back 
pain radiating into his lower extremities.  He had no 
numbness or weakness.  Muscle strength was 5/5 in all muscle 
groups in the bilateral lower extremity.  Sensation was 
intact to sharp/dull in all dermatomes of both lower 
extremities.  

On VA examination in June 2008, the Veteran complained of 
sharp pain radiating to the left leg and knee.  There was no 
numbness.  The Veteran had normal pinprick and normal 
strength in the lower extremities.  There was a negative foot 
drop bilaterally.  Motor skills were normal.  There was no 
muscle atrophy or muscle spasm.  

Medical records associated with SSA determinations show that 
on neurologic evaluation in August 2007 the Veteran had 5/5 
strength in his bilateral lower extremity with 2 plus deep 
tendon reflexes with the exception of a 1 plus deep tendon 
reflex on the left patella.  Otherwise sensation was grossly 
intact to light touch.  

Analysis

The evidence shows that the Veteran has radiating pain to his 
left lower extremity.  The evidence has not shown motor 
impairment due to radiculopathy as evidenced by medical 
records from 2006 to 2007 and on VA examinations in November 
2007 and June 2008.  Medical records from 2006 to 2007 show 
essentially normal sensation.   On VA examinations in January 
2007, November 2007 and June 2008, sensation was intact.  
These findings do not more nearly approximate or equate to 
mild paralysis of the sciatic nerve.  

For these reasons, the preponderance of the evidence is 
against the claim for an initial compensable rating for left 
lower extremity radiculopathy and the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. §5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of a service-connected disability with the established 
criteria.  If the criteria reasonably describe the Veteran's 
disability level and symptomatology, then the disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular rating is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology, and provided for higher 
ratings for more severe symptoms.  The Board notes that VA 
examiners have evaluated the Veteran's symptoms under the 
appropriate diagnostic criteria, which reasonable describe 
the Veteran's disability levels and symptomatology.  For 
these reasons, the disability pictures are contemplated by 
the Rating Schedule, and the assigned schedular ratings are, 
therefore, adequate.  As for findings of unemployability on 
VA examinations due to the Veteran's service connected 
coronary artery disease and low back disability, the Veteran 
is in receipt of a total disability rating for individual 
unemployability.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).



Application to Reopen the Claim of Service Connection 

Although the prior decision of the rating decision is final, 
it may nevertheless be reopened if new and material evidence 
is presented.  38 U.S.C.A. § 5108.

After the RO notified the Veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the denial of the claim, and the rating 
decision became final based on the evidence of record at the 
time.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

As the Veteran's application to reopen the claim of service 
connection was received after August 2001, the current 
regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion). 

Evidence Previously Considered

In a rating decision in April 2006, the RO denied to reopen 
the claim of service connection for arterial vascular 
occlusive disease of the lower extremities on grounds that 
the medical evidence did not show service incurrence or 
incurrence within one year of discharge or evidence of a 
secondary relationship to the service-connected coronary 
artery disease.

The evidence at the time of the last prior final denial in 
April 2006 is summarized below. 

Service treatment records show an abnormal electrocardiogram 
(EKG) to include EKGs in July 1987, in January 1988, and in 
October 1989.  In July 1987, the EKG showed possible inferior 
ischemia and in October 1989 sinus bradycardia.  

After service, private medical records in 1999 showed 
occlusive disease in the lower extremities.  On VA 
examination in May 2000, the examiner concluded that the 
Veteran had arterial vascular occlusive disease in the 
arteries of the left leg, which was not related to his heart 
condition.  

In rating decisions in August 2000 and in September 2001, the 
RO denied service connection for arterial vascular occlusive 
disease of the lower extremities based on the determination 
that it was not related to service or to a service-connected 
disability.  

Private medical records in 2005 show leg claudication with 
some relief from an atherectomy.  On VA examination in March 
2006, the examiner concluded that the peripheral vascular 
disease was not caused by or directly related to the 
service-connected coronary artery disease, but is due to the 
same disease of atherosclerosis.  



Additional Evidence

The additional evidence presented since the rating decision 
in April 2006 consists of a VA examination in June 2008 
whereby the examiner indicated that the Veteran's peripheral 
vascular disease improved after vascular intervention in 2005 
and in 2007.  As this evidence relates to an unestablished 
fact necessary to substantiate the claim, that is, arterial 
vascular occlusive disease of the lower extremities improved 
with procedures for atherosclerosis, which the record shows 
is the etiology of the service-connected coronary artery 
disease, raising the possibility of substantiating the claim 
on a secondary basis and the claim is reopened.


ORDER

A rating higher than 60 percent for coronary artery disease 
with sinus bradycardia and residuals of a myocardial 
infarction with coronary artery bypass grafting is denied.  

A rating higher than 20 percent for lumbar spine 
spondylolisthesis is denied.

An initial compensable rating for left lower extremity 
radiculopathy is denied.  

As new and material evidence has been presented, the claim of 
service connection for arterial vascular occlusive disease of 
the lower extremities is reopened.  To this extent only the 
appeal is granted. 


REMAND

As arterial vascular occlusive disease of the lower 
extremities improved with procedures for atherosclerosis, 
which is the same etiology of the service-connected coronary 
artery disease, and as the record does not contain sufficient 
competent medical evidence to decide the claim, additional 
development is needed under the duty to assist.  38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance on the reopened 
claim of service connection arterial 
vascular occlusive disease of the lower 
extremities, including secondary service 
connection.  

2. Afford the Veteran a VA examination 
by a cardiologist to determine whether 
it is at least as likely as not that 
the current arterial vascular occlusive 
disease of the lower extremities: 

a). Is related to service, considering 
the abnormal in-service EKGs in July 
1987, January 1988 and October 1989, 
which showed possible inferior ischemia 
and whether the findings relate to 
arterial vascular occlusive disease; 
or, alternatively, 

b).  Is caused by or aggravated by 
service-connected coronary artery 
disease?

In this context the term "aggravation" 
means a permanent increase in severity, 
that is, an irreversible worsening of 
arterial vascular occlusive disease of 
the lower extremities beyond the 
natural clinical course and character 
of the condition as contrasted to a 
temporary worsening of symptoms.



In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation as 
it is to find against causation.

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  

3. After the development has been 
completed, readjudicate the reopened 
claim.  If the benefit sought remains 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


